DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 6/17/2022 has been entered.
The drawings were received on 6/17/2022.  These drawings are accepted.
The objections over the Drawings and Claims as presented in the Office Action mailed 3/21/2022 have been withdrawn based on the amendments filed 6/17/2022.
The rejections under 35 U.S.C.103 as presented in the Office Action mailed 3/21/2022 have been withdrawn based on the amendments filed 6/17/2022.

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by telephone by Kenneth Fafrak (Reg. No. 50,689) on 7/6/2022.
The application has been amended as follows:
Claim 19 line 3 “a first surface and a second surface,” has been changed to --a first surface, a second surface, and an axis, wherein the axis extends through the spatially extended light source, the first surface has a bi-aspheric shape and intersects the axis, and the second surface has a free form and does not intersect the axis,--
Claim 21 line 2 “the exit surface” has been changed to --an exit surface--

Reasons for Allowance
Claim 1-8 and 11-24 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
With regards to Claim 1, the prior art of record fails to disclose or fairly suggest a lighting device comprising a spatially extended light source with a light-emitting surface greater than 0.5 mm2, an aspherical TIR lens, which is configured to collimate light from the spatially extended light source, and a refractive diffuser, which is configured to generate a lighting distribution on the basis of the collimated light, the spatially extended light source has a shape comprising a first length in a first direction and a second length in a second direction, which differs from the first direction, the first length is greater than the second length, and the aspherical TIR lens has a first extent in the first direction and a second extent in the second direction, the first extent is greater than the second extent, as specifically called for in the claimed combinations.
The closest prior art, Dross et al. (US 2018/0024337) does not disclose or suggest the first extent in the first direction is greater than the second extent in the second direction, as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the Dross et al. reference in the manner required by the claims.
While a lighting device including a spatially extending light source with a first length in a first direction being greater than a length in a second direction, and utilizing an aspherical TIR lens configured to collimate light and a refractive diffuser is known in the art, the combination of the first length being greater than the second length with the aspherical TIR lens collimating light from the light source and the first extent in the first direction being greater than the second extent is not disclosed in the prior art of record as required by the claim and there is no motivation absent the applicant's own disclosure to modify the prior art of record in the manner required by the claims.

With regards to Claim 8, the prior art of record fails to disclose or fairly suggest a lighting device, comprising a spatially extended light source with a light-emitting surface greater than 0.5 mm2, an aspherical TIR lens, which is configured to collimate light from the spatially extended light source, and a refractive diffuser, which is configured to generate a lighting distribution on the basis of the collimated light, the aspherical TIR lens is not rotationally symmetric and is located in a solid angle range, starting from a center point of the spatially extended light source, the solid angle range substantially comprises the half-space around the spatially extended light source, as specifically called for in the claimed combinations.
The closest prior art, Dross et al. (US 2018/0024337) does not disclose or suggest the aspherical TIR lens is not rotationally symmetric, as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the Dross et al. reference in the manner required by the claims.
While a lighting device including a spatially extending light source with a first length in a first direction being greater than a length in a second direction, and utilizing an aspherical TIR lens configured to collimate light and a refractive diffuser is known in the art, and using an aspherical TIR lens that is not rotationally symmetric is known in the art, the combination of the elements of the spatially extended light source, aspherical TIR lens which is not rotationally symmetric, and a refractive diffuser is not disclosed in the prior art of record as required by the claim and there is no motivation absent the applicant's own disclosure to modify the prior art of record in the manner required by the claims.

With regards to Claim 11, the prior art of record fails to disclose or fairly suggest a lighting device comprising a spatially extended light source with a light-emitting surface greater than 0.5 mm2, an aspherical TIR lens which is configured to collimate light from the spatially extended light source and a refractive diffuser which is configured to generate a lighting distribution on the basis of the collimated light, the aspherical TIR lens is configured to generate a substantially rotationally symmetric collimation of the spatially extended light source, as specifically called for in the claimed combinations.
The closest prior art, Dross et al. (US 2018/0024337) does not disclose or suggest the aspherical TIR lens is configured to generate a substantially rotationally symmetric collimation of the spatially extended light source, as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the Dross et al. reference in the manner required by the claims.
While a lighting device including a spatially extending light source with a first length in a first direction being greater than a length in a second direction, and utilizing an aspherical TIR lens configured to collimate light and a refractive diffuser is known in the art, and using a lens to generate a substantially rotationally symmetric collimation of light is known in the art, the combination of the spatially extending light source, the aspherical TIR lens being configured to generate a substantially rotationally symmetric collimation of the spatially extended light source, and the inclusion of the refractive diffuser for generating a lighting distribution on the basis of the collimated light is not disclosed in the prior art of record as required by the claim and there is no motivation absent the applicant's own disclosure to modify the prior art of record in the manner required by the claims.

With regards to Claim 12, the prior art of record fails to disclose or fairly suggest a lighting device comprising a spatially extended light source with a light-emitting surface greater than 0.5 mm2, an aspherical TIR lens which is configured to collimate light from the spatially extended light source, and a refractive diffuser which is configured to generate a lighting distribution on the basis of the collimated light, the aspherical TIR lens has an axis, a first surface, a second surface, an exit surface, and a reflector surface, the axis extends through the spatially extended light source, the exit surface is planar and extends perpendicularly to the axis, the exit surface provides the collimated light, the first surface has a bi-aspheric shape and intersects the axis, the second surface has a free form and does not intersect the axis and the reflector surface has a paraboloid shape, as specifically called for in the claimed combinations.
The closest prior art, Dross et al. (US 2018/0024337) does not disclose or suggest the first surface has a bi-aspheric shape and intersects the axis, the second surface has a free form and does not intersect the axis and the reflector surface has a paraboloid shape, as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the Dross et al. reference in the manner required by the claims.
While a lighting device including a spatially extending light source with a first length in a first direction being greater than a length in a second direction, and utilizing an aspherical TIR lens configured to collimate light and a refractive diffuser is known in the art, and an aspherical TIR lens has an axis, a first surface, a second surface, an exit surface, and a reflector surface, the axis extends through the spatially extended light source, the exit surface is planar and extends perpendicularly to the axis, the exit surface provides the collimated light is known in the art, the combination of the elements of the spatially extended light source, the refractive diffuser, and the aspherical TIR lens having an axis, a first surface, a second surface, an exit surface, and a reflector surface, the axis extends through the spatially extended light source, the exit surface is planar and extends perpendicularly to the axis, the exit surface provides the collimated light, the first surface has a bi-aspheric shape and intersects the axis, the second surface has a free form and does not intersect the axis and the reflector surface has a paraboloid shape is not disclosed in the prior art of record as required by the claim and there is no motivation absent the applicant's own disclosure to modify the prior art of record in the manner required by the claims.

With regards to Claim 19, the prior art of record fails to disclose or fairly suggest a lighting device comprising a spatially extended light source with a light-emitting surface greater than 0.5 mm2, an aspherical TIR lens having a first surface, a second surface, and an axis, the axis extends through the spatially extended light source, the first surface has a bi-aspheric shape and intersects the axis, and the second surface has a free form and does not intersect the axis, the aspherical TIR lens configured to collimate light from the spatially extended light source, and a refractive diffuser, which is configured to generate a lighting distribution on the basis of the collimated light, the refractive diffuser comprises at least one region which contains a hybrid structure, the hybrid structure comprises a combination of an achromatic refractive diffuser with a globally acting diffractive structure, and the at least one region fills at least part of a projection of the first surface and/or the second surface onto the refractive diffuser, as specifically called for in the claimed combinations.
The closest prior art, Dross et al. (US 2018/0024337) does not disclose or suggest the aspherical TIR lens having a first surface, a second surface, and an axis, the axis extends through the spatially extended light source, the first surface has a bi-aspheric shape and intersects the axis, and the second surface has a free form and does not intersect the axis, the refractive diffuser comprises at least one region which contains a hybrid structure, the hybrid structure comprises a combination of an achromatic refractive diffuser with a globally acting diffractive structure, and the at least one region fills at least part of a projection of the first surface and/or the second surface onto the refractive diffuser, as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the Dross et al. reference in the manner required by the claims.
While a lighting device including a spatially extending light source with a first length in a first direction being greater than a length in a second direction, and utilizing an aspherical TIR lens configured to collimate light and a refractive diffuser is known in the art, a refractive diffuser comprising at least one region which contains a hybrid structure, the hybrid structure comprises a combination of an achromatic refractive diffuser with a globally acting diffractive structure is known in the art, and a lighting device including a refractive diffuser and an aspherical TIR lens having an axis, a first surface, and a second surface, the axis extends through the spatially extended light source is known in the art, the combination of the elements of the spatially extended light source, the refractive diffuser, and the aspherical TIR lens having the first surface has a bi-aspheric shape and intersects the axis, and the second surface has a free form and does not intersect the axis, and the refractive diffuser comprising at least one region which contains a hybrid structure, the hybrid structure comprises a combination of an achromatic refractive diffuser with a globally acting diffractive structure, and the at least one region fills at least part of a projection of the first surface and/or the second surface onto the refractive diffuser is not disclosed in the prior art of record as required by the claim and there is no motivation absent the applicant's own disclosure to modify the prior art of record in the manner required by the claims.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761.  The examiner can normally be reached on M-F 9 a.m. - 4
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN KRYUKOVA/Examiner, Art Unit 2875